Exhibit 10.1

AMENDMENT



This Amendment is made and entered into on November 17, 2006, by and among
BROOKE CORPORATION, a Kansas corporation (hereinafter "Buyer") and KANSAS CITY
LIFE INSURANCE COMPANY, a Missouri corporation (hereinafter "Seller").



RECITALS



1. Buyer and Seller entered into a Stock Purchase Agreement (hereinafter "SPA")
on January 23, 2006, wherein Buyer agreed to purchase, and Seller agreed to
sell, all of the issued and outstanding shares of capital stock of Generations
Bank, a federal stock savings bank headquartered in Kansas City, Missouri
(hereinafter "the Bank").



2. For and in consideration of the premises and mutual covenants herein and
other good and valuable considerations, Buyer and Seller mutually agree to amend
the SPA as set forth herein.



EXTENSION OF EXPIRATION DATE



Section 9.3(a)(iv) of the SPA provides that the SPA will terminate on or about
November 22, 2006. The parties hereto agree to extend the expiration date under
Section 9.3(a)(iv) to Wednesday, January 31, 2007 at 5:00 p.m. (the "Revised
Expiration Date").



REIMBURSEMENT OF INCREMENTAL COSTS



Section 4.2(c) of the SPA provides that the Bank has the right to enter into a
new contract with JACK HENRY ASSOCIATES, INC. (hereinafter "JHA") for a period
not to exceed five (5) years upon terms reasonably acceptable to Buyer. At the
request of and as a concession to Buyer, Seller hereby agrees that, unless Buyer
and Seller agree in advance in writing, the Bank will not enter into a new
contract with JHA on or before the Revised Expiration Date, and thereby forego
the opportunity to lock in a more favorable fee structure for data processing
services in consideration of Buyer agreeing as follows:



(a) Buyer agrees to pay to Seller at the closing of the SPA an Incremental Cost
of Two Hundred Dollars ($200) per day, from and including December 1, 2006
through the date of Closing.



(b) In the event the SPA is not closed by the Revised Expiration Date, Buyer
agrees to reimburse the Bank Two Hundred Dollars ($200) per day, from and
including December 1, 2006 through February 28, 2007. Buyer agrees to pay Bank
within thirty (30) days after Buyer's receipt from Seller or Bank written demand
for such Incremental Cost.



TERMINATION OF BENEFIT PLANS



Section 7.1(k) of the SPA provides as a closing condition that Bank shall have
terminated all Benefit Plans (as defined in the SPA) and Other Benefits (as
defined in the SPA) effective as of Closing. At the request of Buyer, the SPA is
amended by replacing Section 7.1(k) with the following new Section 7.1(k):



"(k) Benefit Plans. Effective as of Closing, Bank shall have terminated all
Benefit Plans and Other Benefits, other than any of Bank's group medical,
dental, life insurance, accidental death and dismemberment and short-term
disability plans."



FULL FORCE AND EFFECT



Except as specifically amended herein, the SPA shall continue in full force and
effect in accordance with its original terms.



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed the day and year first above written.



BUYER:



BROOKE CORPORATION



 

 

By:/s/ Robert D. Orr

Name: Robert D. Orr

Title: Chairman and Chief Executive Officer



SELLER:



KANSAS CITY LIFE INSURANCE COMPANY



 

 

By:/s/ Tracy W. Knapp

Name: Tracy W. Knapp

Title: Senior Vice President, Finance